Luke, J.
This is the second appearance of this case in this court (Proctor v. Royster Guano Co., 21 Ga. App. 617, 94 S. E. 821); and it is here now on exception to the dismissal of an affidavit of illegality, in which the execution issued upon the judgment in question was attacked on the ground that “it does not appear that the said E. S. Royster Guano Company is either an individual trading under said name, or is a copartnership composed of named individuals, nor is a corporation under the laws of any State of America,” etc. The petition shows that the suit proceeded in the name of “E. S. Royster Company, a corporation.” The judgment is regular, and the execution issued and proceeded in accordance with the judgment. There is no merit in the affidavit or illegality, and the court'properly dismissed it.

Judgment affirmed.


Broyles, 0, J., and Bloodworth, J., concur.